                                           Case 4:15-cr-00547-JD Document 626 Filed 11/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                         Case No. 15-cr-00547-JD-2
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE COMPASSIONATE
                                                 v.                                        RELEASE
                                   9

                                  10     MANUEL GONZALEZ CHAVEZ,                           Re: Dkt. No. 588
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Manuel Gonzalez Chavez pleaded guilty to one count of conspiracy to distribute

                                  14   and possession with intent to distribute cocaine, heroin and methamphetamine in violation of 21

                                  15   U.S.C. §§ 846 & 841(a)(1) and (b)(1)(C), and one count of possession of a firearm in furtherance

                                  16   of a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1)(C)(i). In December 2018, he

                                  17   was sentenced to one year of custody for the conspiracy and possession count, and a mandatory

                                  18   minimum term of 25 years in custody for the firearm possession count, to be served consecutively.

                                  19   Dkt. No. 539.

                                  20          Chavez filed a pro se request for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i)

                                  21   (Section 3582(c)(1)(A)) and Section 403 of the First Step Act (FSA), Pub. L. 114-391, 132 Stat.

                                  22   5194 (Dec. 21, 2018), which amended 18 U.S.C. § 924(c) (Section 924(c)). Dkt. No. 588. The

                                  23   Court appointed counsel for the motion. Dkt. No. 589. After reviewing the case, counsel filed a

                                  24   confidential statement and elected not to proceed on Chavez’s behalf. Dkt. No. 602 (sealed).

                                  25          The FSA request is denied. The salient conviction here was the second for Chavez under

                                  26   Section 924(c). The FSA reduced the mandatory minimum sentence for a second conviction only

                                  27   if the offense took place before the conviction for the first offense became final. See 18 U.S.C. §

                                  28   924(c)(1)(C) (imposing 25-year minimum sentence for violation “that occurs after a prior
                                           Case 4:15-cr-00547-JD Document 626 Filed 11/13/20 Page 2 of 2




                                   1   conviction under [Section 924(c)] has become final”); United States v. Voris, 964 F.3d 864, 873

                                   2   (9th Cir. 2020) (explaining changes made by FSA). Chavez’s first conviction for violating

                                   3   Section 924(c) was in August 2008. See Dkt. No. 528 ¶ 63; United States v. Rodriguez, No. 2:06-

                                   4   CR-00282 JAM, at Dkt. No. 55 (E.D. Cal. Aug. 7, 2008) (judgment). There is no indication that

                                   5   the conviction was appealed within the fourteen days allowed by Federal Rule of Appellate

                                   6   Procedure 4(b), so the first conviction became final in 2008. See United States v. Schwartz, 274

                                   7   F.3d 1220, 1223 & n.1 (9th Cir. 2001) (conviction is final when time to appeal lapses).

                                   8          Chavez’s second conviction under Section 924(c) was for conduct in 2013 to 2015, which

                                   9   was after his first conviction became final. See Dkt. No. 528 ¶¶ 20, 38; Dkt. No. 334 at ECF p. 4

                                  10   (count two of superseding information). Consequently, the FSA did not change the 25-year

                                  11   mandatory minimum sentence he qualified for.

                                  12          The Section 3582(c)(1)(A) request is based almost entirely on the same FSA issue, and so
Northern District of California
 United States District Court




                                  13   it is denied. The only other factors Chavez says support this request are the length of his sentence

                                  14   and the fact that he is 41 years old, which are not valid grounds for “the extraordinary relief of

                                  15   compassionate release.” United States v. Andrade, No. 15-CR-00547-JD-4, 2020 WL 3869106, at

                                  16   *1 (N.D. Cal. July 9, 2020).

                                  17          IT IS SO ORDERED.

                                  18   Dated: November 13, 2020

                                  19

                                  20
                                                                                                     JAMES DONATO
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
